Citation Nr: 0423527	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Eric C. Conn, attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to August 
1995.

This appeal initially arose from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In a decision dated in 
May 2000, the Board of Veterans' Appeals (Board) denied 
service connection for a seizure disorder, to include as due 
to an undiagnosed illness.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  

In March 2001, the Court vacated the Board's May 2000 
decision and remanded the appeal for readjudication under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  

In October 2001, the Board remanded the veteran's claim for 
VCAA compliance.  The Board also instructed the RO to obtain 
a copy of any disability determination, along with relevant 
records, from the Social Security Administration (SSA).  The 
Board remanded the issue again in September 2003 for 
additional compliance with the VCAA and to conduct a VA 
examination and obtain a nexus opinion.

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not have active military service in the 
Southwest Asia theater of operations during Operation Desert 
Shield/Storm.

3.  The preponderance of the competent medical evidence 
indicates that the veteran does not have a current seizure 
disorder linked to service.  


CONCLUSION OF LAW

Entitlement to service connection for a claimed seizure 
disorder, to include as secondary to an undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the February 1998 rating decision on appeal, 
the April 1998 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) dated in May 1999, August 2002 
and May 2004 adequately informed him of the information and 
evidence needed to substantiate his claim.  The August 2002 
and May 2004 SSOCs and VCAA notice letters dated in October 
2001 and February 2004 informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was not provided to the veteran before the February 
1998 rating decision on appeal; however, the rating decision 
on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  In Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

Moreover, as noted above, August 2002 and May 2004 SSOCs and 
VCAA notice letters dated in October 2001 and February 2004 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  In January 2003, 
the RO requested that the veteran submit information so that 
VA could obtain any additional medical records.  The veteran 
has not identified any outstanding medical records or 
indicated that he was in the process of obtaining such 
records.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the February 2004 VCAA notice letter to the veteran, the 
RO requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  Since that time, the veteran has not 
identified any outstanding medical records or indicated that 
he was in the process of obtaining such records.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  The RO attempted to obtain 
treatment records from the VA medical center in Columbia, 
South Carolina.  However, in about July 1999 the RO was 
notified that no such records could be located.

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in May 2004, VA conducted a medical 
examination with regard to the veteran's claimed seizures.  
Thus, the Board finds that the relevant medical evidence of 
record, to include the report of this examination, contains 
sufficient detail to make a decision on this claim.  Thus, 
there is no duty to provide additional examination with 
regard to this issue.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran has presented contentions during as a February 
1999 hearing and in written statements.  The Board will 
address his contentions together for the sake of clarity.  He 
contends that he developed a seizure disorder during his 
service, to include as a result of an adverse reaction to 
Anthrax inoculations, and as a result of handling unspecified 
toxic equipment which had been in Southeast Asia during 
Operation Desert Shield/Storm.  He further argues that he was 
treated for seizures during service, at a hospital near Ft. 
Jackson, but that he cannot remember the name.  The veteran 
has alleged that his seizure disorder is due to an 
undiagnosed illness, although he does not argue he ever 
served in Southwest Asia.  In addition, the veteran's mother 
has contended that the veteran has problems with his immune 
system as a result of exposure to toxins.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The medical evidence dated prior to service includes private 
hospital records dated between 1988 and 1993.  These records 
are remarkable for treatment for complaints of chest pain and 
syncope in December 1988.  Irregularities were noted in his 
electrocardiogram (EKG), however, the EKG was considered 
normal. The assessment was that the pain was musculoskeletal 
in nature.  In January 1993, the veteran was treated for 
complaints of syncope.  A cerebrovascular evaluation was 
normal.  An echocardiogram report showed that although a mild 
thickening of the right coronary cusp of the aortic valve 
could not be excluded, the results were essentially 
unremarkable.

The veteran's service personnel records show that he did not 
serve in Southwest Asia.  His service medical records include 
an immunization record which does not show that he was given 
an anthrax vaccine.  The service medical records show that in 
February 1995 he was evaluated for complaints that others 
were making fun of him, as well as anxiety and depression, 
after he found out that his wife was living with another man.  
In June 1995, the veteran was treated for complaints of 
dizziness, chest tightness, and loss of consciousness during 
a run.  The examiner noted that there was no seizure.  The 
assessment noted an abnormal EKG, with chest tightness and 
syncope.  In July 1995, he was treated for complaints of 
lightheadedness, dizziness and a headache after receiving 
immunization shots.  The assessment was "immunization 
syncope."  He was treated and released to full duty after 
about twenty minutes.  In August 1995, the veteran was 
admitted to a military hospital for about one week after he 
presented for treatment following detached and bizarre 
behavior, and complaints of complete memory loss.  The 
examiner noted that the veteran's behavior seemed to have 
started fairly quickly after he was told that his wife was 
divorcing him. It was also noted that he was distressed about 
receiving orders to Korea.  His initial diagnosis was 
psychosis, not otherwise specified (NOS), rule out brief 
reactive psychosis.  The neurological examination was within 
normal limits, and a head CT (computerized axial tomography) 
scan was within normal limits.  The records note that he 
progressed in therapy as he came to grips with his marriage 
difficulties, and that medications were eventually 
discontinued.  The discharge diagnosis was adjustment 
disorder with depressed and anxious mood.  The Axis II 
diagnosis was personality disorder (NOS).  The records 
indicate that the veteran was administratively separated from 
service due to his condition.

The record contains a variety of post-service VA and private 
treatment records showing treatment for and complaints of 
seizures and Gulf War Syndrome.

A September 1997 VA examination report includes a notation 
from the examining physician that the veteran's history was 
consistent with complex partial epilepsy.  The examiner 
stated that the veteran's records were not available for 
review.  An MRI of the brain performed at that time resulted 
in an impression of a very small area of abnormal signal 
intensity in the medial left temporal lobe, that may not 
represent a real finding or could possibly represent a small 
area of encephalomalacia versus a low grade neoplasm.  

The report of a January 1998 VA examination shows that the 
examiner determined that the veteran did not have epilepsy.  
This opinion was based on a review of the veteran's medical 
records, and three days of extended observation.  The 
examiner noted that there was a variability in the 
descriptions of the veteran's past "seizures," as well as a 
lack of electroencephalogram (EEG) abnormalities over three 
days of testing (the veteran reportedly insisted on leaving 
the hospital prior to an additional day of testing, citing 
job concerns).  The examiner further stated that there was no 
evidence to support the veteran's argument that immunizations 
had an effect on his reported episodes, and the examiner 
noted that there was no evidence of any neurologic 
dysfunction which would predispose the veteran to having a 
seizure disorder.  The examiner specifically ruled out a 
seizure disorder.  The veteran's history showed that 
medications had had no effect on his symptoms.  The examiner 
also noted that the veteran's medications had been stopped 
prior to the three days of EEG testing (which did not show a 
seizure disorder).  The examiner concluded that there was no 
objective evidence of epilepsy.  

Private hospital reports, dated in November 1998, contain 
diagnoses noting that the veteran's "seizures" were most 
likely psychiatric in origin, and provide that an extensive 
neurological evaluation yielded a completely normal and 
nonorganic etiology.  The diagnoses also note "narcotic 
seeking behavior."  With regard to narcotic seeking behavior, 
the records indicate that the veteran had shown a pattern of 
presenting to the emergency room either unresponsive or 
having a seizure.  Shortly thereafter he would wake up 
demanding narcotics.  Eventually, he would leave against 
medical advice.

The RO obtained a copy of a September 1999 SSA determination, 
along with associated medical records.  The determination 
found that the veteran was disabled, effective in December 
1998, with a primary diagnosis of affective disorder.  The 
determination notes that no secondary diagnosis was 
established.  

The report of a May 2004 VA examination provides that the 
examiner reviewed the veteran's claims file, and sets forth a 
review of the veteran's pertinent medical history and 
complaints.  The examiner set forth the results of 
examination of the cranial nerves, as well as results of 
motor examination, sensory examination and cerebellar 
examination. 

In a discussion, the examiner noted the June 1995 report that 
the veteran had no history of seizures, and records that 
showed that the veteran might have had a syncopal episode 
during the time of his immunizations.  The examiner noted 
being unable to find any clear-cut evidence that the veteran 
received an Anthrax vaccine, or any supporting evidence in 
the claims file that demonstrated that the veteran is likely 
to have a seizure disorder.  His seizures did not appear to 
be typical, nor were there any significant EEG abnormalities.  
Furthermore, given the conversation with the veteran and the 
veteran's medical records, the examiner was inclined to 
believe that the veteran had a relatively significant 
psychiatric problem underlying his other medical issues.  At 
this point, it did not appear that the veteran had a seizure 
disorder.  He clearly had a significant amount of tragic 
social history, which might be contributing to some 
psychiatric problems as well.  The seizures that the veteran 
described sounded a little bit more like a pseudoseizure than 
a truly epileptic seizure.  In addition, most epileptic 
seizures are able to be defined with some abnormalities on 
EEG, which the examiner just did not see at this time.  

The examiner noted that as non-physiologic seizures could be 
very difficult to prove, it appeared that several of the 
examiner's colleagues had attempted to treat the veteran 
without significant improvement.  This also worked to further 
support the diagnosis of non-epileptic seizures.  In 
addition, the veteran clearly had some different ideas about 
what makes his seizures better and the examiner certainly 
would not assume that cannabis or Thorazine would be 
therapeutic for seizures unless they were related to 
psychosomatic issues.  The examiner noted that it should be 
made clear that the fact that these were non-epileptic 
seizures did not mean that the veteran was knowingly 
producing seizures in order to malinger.  Typically, 
pseudoseizures are the result of significant mental anguish 
and therefore the veteran should be receiving appropriate 
treatment for the underlying cause of this problem.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304. 

If an organic disease of the nervous system, to include a 
seizure disorder or epilepsy, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service 
unless there is probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for a seizure disorder, to include as 
due to an undiagnosed illness.  

Turning first to the claim of a seizure disorder due to an 
undiagnosed illness, the Board observes that the pertinent 
law effective prior to March 1, 2002, is that service 
connection may be established for a chronic disability of a 
Persian Gulf veteran resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  62 Fed. Reg. 23139, 63 Fed. Reg. 11122.  VA 
later extended the period within which such disabilities must 
become manifest to a compensable degree, and Congress later 
liberalized the relevant laws.  However, in the present case 
the veteran is not a Persian Gulf veteran and the scheme for 
presumptive service connection set forth under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317(a)(1)(i) is not applicable.  There 
is no objective evidence of a current seizure disorder due to 
an undiagnosed illness-the preponderance of the competent 
evidence is against any type of true seizures-and, in any 
event, in the absence of the requisite service in Southwest 
Asia during the Persian Gulf War, the presumptive provisions 
that allow for service connection for certain symptoms and 
signs (to include seizures) present in the absence of a 
diagnosis or known etiology are not applicable.  38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317(a)(1)(i).  

Service connection may still be granted under the provisions 
of 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309.  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service, or a 
service-connected disability.  Id., Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A September 1997 VA examination report includes a notation 
from the examining physician that the veteran's history was 
consistent with complex partial epilepsy.  The examiner 
stated that the veteran's records were not available for 
review.  An MRI of the brain performed at that time resulted 
in an impression of a very small area of abnormal signal 
intensity in the medial left temporal lobe, that may not 
represent a real finding or could possibly represent a small 
area of encephalomalacia versus a low grade neoplasm.  
However, the overwhelming  competent medical evidence of 
record fails to support the veteran's contention that he has 
a current seizure disorder linked to service.  The veteran's 
service medical records are negative for diagnosis of 
seizures, epilepsy or a seizure disorder.  In addition, the 
January 1998 VA examination report, the November 1998 private 
hospital reports and the May 2004 VA examination report all 
indicate that the veteran does not have seizures.  The Board 
finds that the conclusions in these medical records are 
entitled to great probative weight.  Unlike the September 
1997 VA examiner's impression, the January 1998 VA examiner's 
findings were based on a review of the veteran's medical 
records and observation.  The May 2004 VA examination report 
was also based on a review of the veteran's records and a 
current exam.  These reports, and the November 1998 private 
hospital report, refer to specific findings set forth in the 
medical record, and include rationales supported by citations 
to the clinical record.  The latter is particularly 
important, in the Board's judgment, as they make for a 
convincing rationale.  Moreover, the several evaluations 
dated subsequent to November 1997, to include the recent 
thorough evaluation in May 2004, are more probative to the 
question of whether the veteran has a current diagnosis of 
the claimed condition. 

Regarding the newspaper article noting a Center for Disease 
Control study and the excerpts of a transcript of testimony 
before a congressional committee given by a physician, the 
Board observes that they do not specifically mention seizure 
disorders.  The Board finds that this material is so general 
in nature and nonspecific to the veteran's case that it has 
little probative weight and does not constitute competent 
evidence of a diagnosis of a seizure disorder.  See generally 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer, 3 Vet. App. 223, 225 (1992).  

In so finding, the recognizes the contentions by the veteran 
and his mother that he has a seizure disorder, due to his 
active service.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, as laypersons, the veteran and his 
mother are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their 
contentions do not constitute medical evidence that the 
veteran's complaints and symptoms meet the diagnostic 
criteria for a seizure disorder or epilepsy.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a seizure disorder, to include as 
secondary to an undiagnosed illness, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



